Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/18/2021 has been entered.

	
Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Nathaniel Leachman at 858 350-2227 on 8/05/2021.

Claims 1-20 are canceled.

Claim 21 has been rewritten as follows:

(a) providing a body fluid sample comprising extracellular vesicles, wherein the extracellular vesicles comprise:
i. cancer-specific membrane proteins; and 
ii. intra-vesicular RNA;
(b) providing an antibody-coated biochip surface;
(c) contacting the body fluid sample with the antibody-coated biochip surface, such that the extracellular vesicles comprising i. cancer-specific membrane proteins; and ii. intra-vesicular RNA are preferentially captured on the antibody-coated biochip surface, thereby obtaining captured extracellular vesicles bound to the antibody-coated biochip surface; and 
(d)	detecting the intra-vesicular RNA of the captured extracellular vesicles bound to the antibody-coated biochip surface by applying lipoplex nanoparticles comprising molecular beacons to the antibody-coated biochip surface.

Claim 22 has been rewritten as follows:
22.	The method according to claim 21, wherein the body fluid sample comprises a body fluid selected from the group consisting of: blood and serum.


Claim 25 has been rewritten as follows:
25.	The method according to claim 21, wherein the lipoplex nanoparticles comprising molecular beacons further comprise reagents selected from the group consisting of: quantum dots, magnetic particles, Au nanoparticles, and combinations thereof.

Claim 30 is canceled.

In Claim 31, the phrase “lipoplex nanoparticles comprising molecular beacons or aptamer beacons.” is replaced with “lipoplex nanoparticles comprising molecular beacons.”.

Claims 35-36 and 38-40 are canceled.

Claim 46 has been rewritten as follows:
46.	The method according to claim 21, wherein the method is for detecting a presence of leukemia.


Claim 47 has been rewritten as follows:
47.	The method according to claim 21, wherein the method is for detecting a presence of multiple myeloma. 


3. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the scope of the claims, the declaration under 37 CFR 1.132 filed by Dr. LY James Lee on 7/29/2020, and the arguments of record, the rejections of record are withdrawn.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Claims 21-23, 25, 29, 31, 32, 33, 34, 37, 41, 42, 45-48 are allowed. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ARTHUR S LEONARD/Examiner, Art Unit 1633